Case 5:19-cv-05035-ELW Document 59               Filed 09/03/20 Page 1 of 4 PageID #: 1119




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


EVANJELINA RODRIGUEZ and                                                     PLAINTIFFS
JASON DAVIDSON, Individually and
on Behalf of Others Similarly Situated


vs.                                 No. 5:19-cv-5035-TLB


GEORGE’S, INC.                                                              DEFENDANT


            PLAINTIFFS’ MOTION FOR COSTS AND ATTORNEYS’ FEES


       COME NOW Plaintiffs Evanjelina Rodriguez and Jason Davidson (“Plaintiffs”),

individually and on behalf of all others similarly situated, by and through their attorneys

of Sanford Law Firm, PLLC, and for their Motion for Costs and Attorneys’ Fees state as

follows:

       1.    Plaintiffs filed this case on February 19, 2019, pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq, and the Arkansas Minimum Wage Act, Ark.

Code Ann. § 11-4-201, et seq, to recover unpaid wages.

       2.    Following discovery, motion practice, a period for joining opt-in plaintiffs,

and settlement negotiations, the parties entered into a settlement agreement that

reserved the issue of attorneys’ fees.

       3.    Despite negotiations, the parties were unable to agree to a reasonable

amount of attorneys’ fees and costs. Accordingly, Plaintiffs present the Court with this

request for an award of these items.



                                             Page 1 of 4
                          Evanjelina Rodriguez, et al. v. George’s, Inc.
                            U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                         Plaintiffs’ Motion for Costs and Attorneys’ Fees
Case 5:19-cv-05035-ELW Document 59                 Filed 09/03/20 Page 2 of 4 PageID #: 1120




       4.     The FLSA requires that in an action for unpaid minimum wages under the

Act, the Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

29 U.S.C. § 216(b).

       5.     Similarly, the AMWA provides that a court may award costs and

reasonable attorneys’ fees against “[a]ny employer who pays any employee less than

the minimum wages, including overtime compensation . . . to which the employee is

entitled under or by virtue of [the AMWA].” Ark. Code Ann. § 11-4-218(a).

       6.     As explained in the briefing, a reasonable fee is the product of attorney

hours and the market rate of the attorneys. The Eighth Circuit has not asked this Court

to interpose its own opinion about what hourly rates for attorneys should be, but instead

has directed the district courts to determine, as best they can, what the market is saying

is the reasonable hourly rate for attorneys. See Estes v. Buell, Case No. 4:18-cv-00026-

KGB, Doc. No. 50 (E.D. Ark., Filed 5/25/2020) (identifying hourly rates awarded in

Arkansas district courts and the Eighth Circuit of $300.00, $350.00 and $400.00)

       7.     As shown on the Billing Spreadsheet attached hereto as Exhibit 1,

Plaintiffs incurred $120,873.75 in attorneys’ fees through August 30, 2020, to

successfully litigate their claims. Plaintiffs categorized and summarized billing by

attorney and category of work for the Court’s convenience in reviewing this request.

       8.     Defendant’s insistence on running up the cost of litigation is the reason

that the invoice is so large.

       9.     Further, Plaintiffs’ counsel reviewed and edited the billing, excluding or

reducing charges that might have been considered as excessive, redundant, or

                                               Page 2 of 4
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                           Plaintiffs’ Motion for Costs and Attorneys’ Fees
Case 5:19-cv-05035-ELW Document 59                 Filed 09/03/20 Page 3 of 4 PageID #: 1121




otherwise unnecessary or appropriate for reduction. Through the exercise of billing

judgment, Plaintiffs’ counsel identified $46,621.25 in fees that Plaintiffs have chosen to

exclude from the total amount requested in this fee petition—not because the stated

work was not performed, and not because the work was not done efficiently. This self-

auditing is done so that the Court can grant this Motion as written, and without need for

any further reductions of any kind. Plaintiffs have already reduced the invoice by more

than enough.

       10.      After subtracting the fees described above, Plaintiffs are requesting an

award of $74,252.50 in attorneys’ fees, based on a reduction in billable hours of

37.25%.

       11.      As shown in detail on Plaintiffs’ Costs Invoice (Exhibit 3), Plaintiffs also

incurred $1,578.14 in costs other than attorneys’ fees during litigation. Plaintiffs Are

entitled to these costs under the FLSA, 29 U.S.C. § 216(b), and under Rule 54(d).

       12.      Accordingly, Plaintiffs request a total award of costs and attorneys’ fees in

the amount of $75,830.64.

       13.      In support of this Motion, Plaintiffs attach hereto and incorporate herein

the following exhibits:

             Ex. 1     Billing Entries Spreadsheet Sorted by Date;
             Ex. 2     Declaration of Attorney Josh Sanford; and
             Ex. 3     Costs Invoice

       14.      This Motion is supported by a contemporaneous Memorandum Brief.

       WHEREFORE, Plaintiffs respectfully request that their Motion for Costs and

Attorneys’ Fees be granted in its entirety, that the Court award Plaintiffs fees and costs




                                               Page 3 of 4
                            Evanjelina Rodriguez, et al. v. George’s, Inc.
                              U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                           Plaintiffs’ Motion for Costs and Attorneys’ Fees
Case 5:19-cv-05035-ELW Document 59               Filed 09/03/20 Page 4 of 4 PageID #: 1122




in the amount of $75,830.64 and for all other just and equitable relief to which Plaintiffs

may be entitled.

                                                     Respectfully submitted,

                                                     EVANJELINA RODRIGUEZ and
                                                     JASON DAVIDSON, Individually
                                                     and on Behalf of All Others
                                                     Similarly Situated, PLAINTIFFS

                                                     SANFORD LAW FIRM, PLLC
                                                     ONE FINANCIAL CENTER
                                                     650 SOUTH SHACKLEFORD, SUITE 411
                                                     LITTLE ROCK, ARKANSAS 72211
                                                     TELEPHONE: (501) 221-0088
                                                     FACSIMILE: (888) 787-2040

                                                     Lydia H. Hamlet
                                                     Ark. Bar No. 2011170
                                                     lydia@sanfordlawfirm.com

                                                     Josh Sanford
                                                     Ark. Bar No. 2001037
                                                     josh@sanfordlawfirm.com




                                             Page 4 of 4
                          Evanjelina Rodriguez, et al. v. George’s, Inc.
                            U.S.D.C. (E.D. Ark.) No. 5:19-cv-5035-TLB
                         Plaintiffs’ Motion for Costs and Attorneys’ Fees
